Citation Nr: 0524714	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  03-37 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder other than anxiety reaction, for purposes of accrued 
benefits.

2.  Entitlement to a rating in excess of 50 percent for 
anxiety reaction, for purposes of accrued benefits.

3.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance, or on account of 
being housebound, for purposes of accrued benefits.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU), for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to October 
1944.  He died in May 2000, and the appellant is his widow.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2001 and August 2002 decisions by 
the RO that denied the appellant's claim for accrued 
benefits.

At the time of the veteran's death, he had an appeal pending 
before the Board of Veterans' Appeals (Board) involving his 
entitlement to service connection for a psychiatric disorder 
other than anxiety reaction; his entitlement to an increased 
evaluation for an anxiety reaction, then evaluated as 50 
percent disabling; and his entitlement to SMC based on the 
need for aid and attendance, or on account of being 
housebound.  In addition, the record shows that the RO denied 
TDIU in December 1999, and that the veteran died prior to the 
expiration of the one-year period for filing an appeal of 
that decision.  38 C.F.R. §§ 20.200, 20.201, 20.302.  As a 
result, the TDIU claim must also be regarded as having been 
"pending" at the time of his death.  See 38 C.F.R. 
§ 3.160(c), (d).  The appellant is pursuing each of these 
issues on appeal.


FINDINGS OF FACT

1.  The veteran was diagnosed with a personality disorder 
prior to his death; however, he was never service-connected 
for a medical condition such as head trauma or epilepsy 
during his lifetime, and there is nothing in the record to 
suggest that his personality disorder was organic in nature.

2.  The veteran was diagnosed with post-traumatic stress 
disorder (PTSD) prior to his death; however, he is not shown 
to have engaged in combat during service, and the record 
lacks the detail necessary for corroboration of a specific 
in-service stressor.

3.  The veteran did not have bipolar disorder.

4.  Alzheimer's disease was not incurred in or aggravated by 
service; nor was the disease caused or aggravated by the 
veteran's service-connected anxiety disorder.

5.  Prior to the veteran's death, his anxiety disorder caused 
no more than "considerable" industrial impairment; although 
he exhibited a wide variety of such symptoms as illogical, 
obscure, or irrelevant speech, spatial disorientation, 
suicidal ideation, depression, impaired impulse control, and 
an inability to maintain his own personal appearance and 
hygiene, only 50 percent of his impairment could be 
attributed to his anxiety disorder.

6.  The veteran was housebound prior to his death, and 
required regular aid and attendance; however, his housebound 
status and/or need for regular aid and attendance cannot 
properly be attributed to his service-connected anxiety 
reaction alone.

7.  The veteran's only service-connected disability, anxiety 
reaction, is evaluated 50 percent disabling.

8.  The veteran was unemployable prior to his death; however, 
his unemployability is not shown to have been the result of 
his service-connected anxiety reaction alone.


CONCLUSIONS OF LAW

1.  A psychiatric disorder other than anxiety reaction was 
not incurred in or aggravated by service; service connection 
for such a disorder, for purposes of accrued benefits, is 
denied.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5121 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310, 3.1000, 4.9, 4.127 
(2004); 38 C.F.R. §§ 3.304, 4.127 (1996).

2.  The criteria for the assignment of a rating in excess of 
50 percent for anxiety reaction, for purposes of accrued 
benefits, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5121 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 
4.130 (2004); 38 C.F.R. § 4.132 (1996).

3.  The criteria for an award of SMC based on the need for 
regular aid and attendance or on account of being housebound, 
for purposes of accrued benefits, have not been met.  
38 U.S.C.A. §§ 1114, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.350, 3.352 (2004).

4.  The criteria for an award of TDIU, for purposes of 
accrued benefits, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable law, a veteran's surviving spouse may 
receive "accrued benefits" consisting of up to two years of 
due, but unpaid, periodic monetary benefits to which the 
veteran "was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death . . . ."  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. 
§ 3.1000(a) (2004).  (The Veterans Benefits Act of 2003 
amended § 5121 by repealing the two-year limit on accrued 
benefits; however, the new provision applies only to those 
cases involving deaths occurring on or after December 16, 
2003.  See Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 104, 117 Stat. 2651, 2656 (Dec. 16, 2003) (codified at 
38 U.S.C.A. § 5121 (West Supp. 2004)).

"Evidence in the file at date of death" includes evidence 
in VA's possession on or before the date of the veteran's 
death, even if such evidence was not physically located in 
his VA claims file at the time of death.  See Evidence for 
Accrued Benefits, 67 Fed. Reg. 65,707 (Oct. 28, 2002) 
(codified at 38 C.F.R. § 3.1000 (2004) (effective Nov. 27, 
2002).  In the case of accrued benefits claims pending on or 
before November 27, 2002, "evidence in the file at date of 
death" also includes service department records and reports 
of hospitalization, treatment, or examinations authorized by 
VA, even though such reports are not reduced to writing or 
are not physically placed in the claims file until after 
death.  See VA Manual M21-1, Part VI, para. 5.06I (May 8, 
2000) (rescinded Nov. 26, 2002).

In the present case, the appellant contends that she is 
entitled to accrued benefits because the evidence in the file 
at the date of the veteran's death demonstrates that he was 
entitled to service connection for psychiatric disorders 
other than an anxiety reaction; namely, personality disorder, 
PTSD, bipolar disorder, and Alzheimer's disease.  She further 
contends, in essence, that the evidence of record at the time 
of the veteran's death shows that he was entitled to an 
evaluation in excess of 50 percent for his service-connected 
psychiatric disorder(s) and, in fact, that he was 
unemployable and in need of regular aid and attendance as a 
result of such disorder(s).

I.  The Merits of the Appellant's Claims

A.  Preliminary Matters

As an initial matter, the Board notes that the record on 
appeal contains evidence that was generated and/or received 
subsequent to the veteran's death, including a June 2000 
opinion by the Chief of the Psychiatry Service at the VA 
Medical Center (VAMC) in Las Vegas, Nevada, and records from 
Silver Ridge Village dated outside the period for which VA 
authorized and contracted for treatment at that facility.  
Under the rules applicable to claims for accrued benefits, 
cited above, this evidence cannot be considered in the 
context of the present appeal.

B.  Service Connection for Personality Disorder, PTSD, 
Bipolar Disorder, and Alzheimer's Disease

Generally speaking, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder is proximately due to, or the result, 
of an already service-connected disability.  38 C.F.R. 
§ 3.310 (2004).  In addition, if the evidence shows that a 
service-connected disability has aggravated (i.e., caused a 
chronic or permanent worsening of) a non-service-connected 
condition, compensation is payable for the secondary 
condition, but only for the degree of disability over and 
above that which existed prior to the aggravation.  See, 
e.g., Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Personality Disorder

Under applicable law, personality disorders are ordinarily 
not considered diseases or injuries for VA compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9; Beno v. Principi, 3 
Vet. App. 439, 441 (1992).  However, if a veteran develops an 
organic personality disorder as a result of a service-
connected medical condition-such as head trauma, epilepsy, 
etc.-service connection may be granted for the disorder 
under 38 C.F.R. § 3.310(a).  See, e.g., 38 C.F.R. §§ 4.127; 
Schedule for Rating Disabilities; Mental Disorders, 61 Fed. 
Reg. 52,695, 52,698 (Oct. 8, 1996) (Supplementary 
Information).

In the present case, the evidence of record at the time of 
the veteran's death included medical reports indicating that 
he may have had a personality disorder.  However, he was 
never service-connected for a medical condition such as head 
trauma or epilepsy during his lifetime, and there is nothing 
in the record to suggest that his personality disorder was 
organic in nature.  As a result, it is the Board's conclusion 
that the preponderance of the evidence is against the 
appellant's claim for service connection for a personality 
disorder, for purposes of accrued benefits, and that the 
claim must be denied.

PTSD

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2004).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id. § 3.304(f)(1).

Here, the evidence of record at the time of the veteran's 
death included medical reports indicating that he may have 
had PTSD due to service.  However, while it appears from the 
record that the veteran may have reported to others that he 
engaged in combat during service, the evidence does not 
support a finding of combat participation.  His service 
separation record shows that his military occupational 
specialty was "cook".  There is nothing in the record to 
show that he received any awards or decorations indicative of 
combat-such as the Purple Heart Medal or Combat Infantryman 
Badge, see 38 C.F.R. § 3.304(f) (1996)-that he was treated 
for combat wounds, or that he otherwise took part in "an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality" during his time in the military.  See 
VAOPGCPREC 12-99, 65 Fed. Reg. 6256-57 (Feb. 8, 2000).  Thus, 
service connection may be granted for PTSD only if the record 
contains credible evidence that the claimed in-service 
stressor(s) occurred.  In this regard, the Board notes that 
the record lacks the detail necessary for corroboration of a 
specific in-service stressor.  38 C.F.R. § 3.159(c)(2)(i).  
Thus, it is not feasible to undertake efforts aimed at 
corroboration, even assuming that further development of such 
a matter would be permissible in the context of a claim for 
accrued benefits.  The preponderance of the evidence is 
therefore against the appellant's claim for service 
connection for PTSD, for purposes of accrued benefits, and 
the claim must be denied.

Bipolar Disorder

With respect to bipolar disorder, the Board notes that the 
veteran's primary psychiatric diagnoses, from the time of his 
service separation through at least the late 1980's, were 
that of a mixed-type psychoneurosis and anxiety disorder.  
However, some examiners have more recently indicated that the 
veteran's prior diagnosis should have been bipolar disorder.  
In August 1996, for example, Dodge A. Slagle, D.O., opined 
that the veteran's reported symptoms throughout his life were 
consistent with a possible history of bipolar disorder.  
Similarly, in May 1998, Ron Zedek, M.D., opined that the 
veteran "most probably suffered from Bipolar disorder in the 
past."  And in April 1999, the Chief of the Psychiatry 
Service at the VA Medical Center in Las Vegas, Nevada opined 
that, "[i]n retrospect, the original diagnosis of 'anxiety 
neurosis' was in essence only part of the spectrum of 
emotional and behavioral manifestations which became more 
clear and pronounced in later years indicating a Bipolar 
disorder."

Still, not everyone agrees that the veteran's past symptoms 
were indicative of bipolar disorder.  As noted above, from 
the time of the veteran's separation from service through at 
least the late 1980's, all of the examiners who saw the 
veteran-including on VA examinations in May 1946, June 1947, 
July 1950, and February 1990-appear to have agreed that the 
veteran's proper diagnoses were in the nature of a mixed-type 
psychoneurosis or anxiety disorder.  VA examination in 
September 1995 likewise resulted in a diagnosis of anxiety 
disorder (together with Alzheimer's disease), and two VA 
psychiatrists-including the aforementioned Chief of the 
Psychiatry Service at the VA Medical Center in Las Vegas, 
Nevada-reported in April 1996 that the veteran's past 
psychiatric history and present symptomatology were most 
consistent with a diagnosis of personality disorder, NOS (not 
otherwise specified).  Reports from Lawrence Kapel, Ph.D., 
Nayef Resk, M.D., and Nicholas E. Battaglia, M.A., CRC, dated 
in June and July 1996, and reports from Charles B. Bernick, 
M.D., dated in February and December 1997, also indicate that 
the veteran's past symptoms were indicative of disorders 
other than bipolar disorder, to include personality disorder, 
anxiety disorder, and/or PTSD.  Further, when a VA 
neurologist and clinical psychologist reviewed the veteran's 
claims file in December 1999-in part, for purposes of 
sorting out the correct diagnoses for the veteran's 
condition-they opined that the veteran's clinical picture 
prior to his discharge from service was consistent with the 
diagnosis received at the time, and recorded a current 
clinical impression of senile dementia, Alzheimer's type; 
anxiety disorder NOS (with somatoform features); and 
personality disorder NOS.


The Board has reviewed the various medical reports and 
opinions that were of record at the time of the veteran's 
death, and has assessed their probative value.    With 
respect to Dr. Slagle's opinion, to the effect that the 
veteran's past symptoms were consistent with a "possible" 
history of bipolar disorder, the Board notes that the opinion 
is stated in rather speculative terms.  Therefore, it has 
little probative value.  With respect to April 1999 opinion 
of the Chief of the Psychiatry Service at the VAMC in Las 
Vegas, Nevada, the Board notes that that opinion is stated in 
more definite terms and was based on a review of the claims 
file.  The Board notes, however, that the Psychiatry Chief's 
April 1999 opinion appears to be inconsistent with the prior 
1996 opinion she rendered jointly with another psychiatrist, 
to the effect that the veteran's history and symptomatology 
were most consistent with a diagnosis of personality 
disorder, with no mention of bipolar disorder.  The Board 
also notes that the April 1999 opinion sets out a diagnosis 
of PTSD in the absence of any recorded evidence of combat 
and/or a specific verified stressor.  Those factors call the 
reliability of the opinion into question.  Dr. Zedek's, 
opinion, on the other hand, is stated in definite terms and 
was based on a review of the veteran's prior records of 
treatment.  As such, it is entitled to considerable weight.

Following a review of all of the pertinent evidence, however, 
it is the Board's opinion that the greater weight of the 
evidence demonstrates that the veteran did not have bipolar 
disorder.  In the Board's view, the most probative piece of 
evidence on the question here at issue is the opinion offered 
by the VA neurologist and clinical psychologist in December 
1999.  That opinion was based on a review of the claims file, 
including the prior opinions from Dr. Zedek and the VA 
Psychiatry Chief, contains a thorough discussion of the 
relevant facts, and provides support for each of the finally 
reported diagnoses.  Further, the opinion was offered jointly 
by a neurologist and psychologist, and is most consistent 
with the diagnostic impressions of the majority of the 
examiners who evaluated the veteran over the years, since his 
separation from service, who did not diagnose bipolar 
disorder.  The preponderance of the evidence is therefore 
against the appellant's claim for service connection for 
bipolar disorder, for purposes of accrued benefits, and the 
claim must be denied.


Alzheimer's Disease

The evidence of record at the time of the veteran's death 
included medical reports indicating that he had Alzheimer's 
disease.  There is no suggestion on the current record that 
this disorder had its onset in service, or pre-existed 
service and was aggravated thereby.  Indeed, the record shows 
that the condition was not diagnosed until the 1990's.  The 
argument being advanced here is that Alzheimer's disease, 
diagnosed late in the veteran's life, was a product of the 
progression of the veteran's service-connected anxiety 
disorder or, alternatively, that the service-connected 
anxiety disorder aggravated his Alzheimer's disease.

As to the former of these two theories of entitlement, the 
Board notes that there is no competent medical evidence in 
the record to show that the veteran's Alzheimer's disease 
arose from, or was otherwise directly caused by, his service-
connected anxiety disorder.  Accordingly, the appellant's 
claim cannot be granted on that basis.

As to the theory of aggravation, the Board acknowledges that 
there was some evidence in the file at the time of the 
veteran's death which indicated that the veteran's service-
connected anxiety disorder may have impacted on his 
Alzheimer's disease.  An April 1996 VA treatment record, for 
example, contains a statement by a VA psychiatrist to the 
effect that the veteran's neurosis was "complicat[ing] his 
present organic disorder and the treatment he is now 
receiving."  Similarly, in an April 1999 report, the Chief 
of the Psychiatry Service at the VAMC in Las Vegas, Nevada 
opined that:

It is my clinical opinion that [the veteran's] 
psychiatric problems significantly and adversely 
impacted on his dementia and physical 
deterioration at this time.  His denial, poor 
cooperation, difficulty complying with prescribed 
medications and treatment planning during the 
early years contributed to the decline of his 
physical health and functioning.

Further, in December 1999, a VA neurologist and clinical 
psychologist opined that:

Anxiety does not cause Alzheimer's disease but can 
contribute to impaired cognitive functioning in 
individuals with Alzheimer's disease, particularly 
in the early stages where there is more awareness 
of cognitive deficiencies than in the later 
stages.

In our opinion, and giving the veteran full 
benefit of the doubt, his anxiety disorder is not 
contributing to more than 50% of his functional 
deficit.

Following a review of the relevant evidence on the matter, 
and the applicable laws and regulations, is it the Board's 
conclusion that the available evidence is insufficient to 
establish service connection for Alzheimer's disease on the 
basis of secondary aggravation.  Although the evidence 
indicates that the veteran's neurosis "complicated" his 
treatment for Alzheimer's disease and "significantly and 
adversely" impacted on his dementia, the evidence falls 
short of establishing that his anxiety disorder caused an 
actual, quantifiable, chronic or permanent worsening of his 
Alzheimer's-related dementia.  As noted previously, the law 
provides that, in cases of secondary aggravation, 
compensation is payable only for the degree of disability 
over and above that which existed prior to the aggravation.  
See discussion, Part I.B, supra.  Here, the December 1999 VA 
report, cited above-while acknowledging that anxiety can 
contribute to impaired cognitive functioning in individuals 
with Alzheimer's disease-nevertheless indicates that the 
veteran's anxiety disorder was contributing to no more than 
50 percent of his overall functional deficit.  Thus, given 
that VA has already acknowledged that the veteran's service-
connected psychiatric disorder was 50 percent disabling 
during the final years of his life-by the virtue of the 50 
percent rating that was then in effect-the medical evidence 
does not support a conclusion that his anxiety disorder 
"aggravated" his Alzheimer's disease to such a degree as to 
support the payment of additional compensation.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the appellant's claim for service connection for 
Alzheimer's disease, for purposes of accrued benefits, on the 
basis of secondary aggravation.  The claim must therefore be 
denied.

C.  Increased Rating for Anxiety Reaction

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

Anxiety disorders are evaluated in accordance with the 
criteria set forth in 38 C.F.R. part 4.  Amendments to those 
criteria became effective on November 7, 1996, while the 
veteran's appeal was pending.  See Schedule for Rating 
Disabilities; Mental Disorders, 61 Fed. Reg. 52,695 (1996).

Prior to November 7, 1996, anxiety disorders were evaluated 
in accordance with the criteria set forth in 38 C.F.R. 
§ 4.132 (1996).  A 50 percent rating was warranted if the 
disorder was manifested by a considerable impairment in the 
ability to establish or maintain effective relationships with 
people and if psychoneurotic symptoms resulted in such 
reduction in reliability, flexibility, and efficiency levels 
as to result in considerable industrial impairment.  A 
70 percent rating was warranted if the disorder was 
manifested by a severe impairment in the ability to establish 
and maintain effective or favorable relationships with people 
and if psychoneurotic symptoms were of such severity and 
persistence as to produce severe impairment in the ability to 
obtain or retain employment.  If the symptomatology so 
adversely affected the attitudes of all contacts except the 
most intimate so as to result in the veteran's virtual 
isolation in the community, or if the symptoms were totally 
incapacitating and bordered on gross repudiation of reality 
with disturbed thought or behavioral processes associated 
with almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior, a total (100 percent) 
rating was warranted.  A total rating was also warranted if 
the veteran was demonstrably unable to obtain or retain 
employment as a result of psychoneurotic symptoms.  Id.  See 
also Johnson v. Brown, 7 Vet. App. 95 (1994).

Under the new criteria, a 50 percent rating is warranted if 
the disorder is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 (2004).  A 70 percent 
rating is warranted if the disorder is manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  The highest available 
rating, 100 percent, is warranted under the new criteria if 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) 
(indicating that the Secretary's use of the phrase "such 
symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the 
effect of those symptoms on the claimant's social and work 
situation).

In the present case, the record on appeal contains several 
medical reports indicating that the veteran's anxiety 
disorder became more pronounced with the onset of 
Alzheimer's-related dementia.  VA treatment reports dated 
from June to October 1994 show, for example, that the veteran 
was experiencing symptoms of forgetfulness and confusion-
perhaps as early as January 1994-that a CT (computed 
tomography) scan revealed atrophic changes of the brain, and 
that his perception of decreased cognitive functioning was 
exacerbating his anxiety.  A February 1996 report from Dr. 
Bernick similarly indicates that the veteran's underlying 
psychiatric symptoms were being "brought out" by 
intercurrent dementia, and an April 1996 evaluation by two VA 
psychiatrists indicates that the veteran could not accept his 
gradual deterioration, and that he became more depressed and 
agitated as a result.  The record also contains testimony and 
statements from the appellant to the effect that the 
veteran's anxiety-related symptoms underwent a marked 
increase in severity on or around 1989, when he began to 
exhibit, among other things, explosions of anger, unusual 
behavior, and suicidal thoughts.


With regard to the appellant's testimony and statements as to 
the veteran's condition beginning on or around 1989, the 
Board notes, as an initial matter, that the veteran filed a 
claim for increase for his service-connected anxiety reaction 
in November 1989.  He was examined, private medical records 
were reviewed, and his disability rating was increased to 
30 percent.  The veteran was notified of the RO's decision, 
and of his appellate rights, but he did not initiate an 
appeal within one year.  As a result, the RO's decision 
became final.  Subsequently, in May 1992, the RO confirmed 
the prior 30 percent evaluation.  The veteran was again 
notified of the RO's decision, and of his appellate rights, 
and did not initiate an appeal within one year.  Thus, that 
decision also became final.  No further claim for increase 
was filed until October 1994.  That claim was initially 
denied, an appeal was taken, and a 50 percent rating was 
ultimately assigned, effective from the date of the veteran's 
October 1994 claim for increase.  The appeal of the rating 
was continued, but no challenge was made as to the effective 
date of the 50 percent evaluation, and there was no claim for 
an earlier effective date pending at the time of the 
veteran's death.  Accordingly, the Board's present 
consideration of this matter must necessarily be confined to 
the question of whether the veteran was entitled to a rating 
in excess of 50 percent for his anxiety reaction for any 
period on or after October 1994.

The difficulty in addressing the question of the proper 
evaluation to be assigned for the veteran's anxiety reaction 
during this time frame arises out of the fact that, as noted 
above, by the time the claim for increase was filed, the 
veteran was already experiencing symptoms of forgetfulness 
and confusion, with CT findings revealing atrophic changes of 
the brain.  Alzheimer's disease was subsequently diagnosed, 
and the veteran continued to manifest a variety of 
increasingly severe symptoms over time, ultimately to the 
point of becoming completely unresponsive and requiring 24-
hour supervision.  Thus, the challenge posed by this case is 
determining the relative degree of impairment occasioned by 
anxiety reaction alone during the relevant time frame, as 
opposed to that caused by other, non-service-connected 
disorders, such as Alzheimer's disease.

In this regard, the Board notes that a December 1999 report, 
jointly prepared by a VA clinical psychologist and a VA 
neurologist, was the only report of record at the time of the 
veteran's death that definitively spoke to this question.  In 
that report, the examiners stated that, "In our opinion, and 
giving the veteran full benefit of the doubt, his anxiety 
disorder is not contributing to more than 50 percent of his 
functional deficit."  The examiners opined that the veteran 
had an overall global assessment of functioning (GAF) score 
of 20, considering the effects of both his anxiety disorder 
and his Alzheimer's dementia.  However, with respect to 
anxiety alone, the examiners opined that his GAF score was 
55; a score which is indicative of no more than "moderate" 
symptoms or "moderate" difficulty in social, occupational, 
or school functioning.  See American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994).  This report was based on a review of the 
veteran's claims file, and the Board finds it both credible 
and persuasive.  Given the findings contained therein, the 
Board concludes that the veteran's anxiety disorder alone did 
not cause a "severe" impairment in his ability to obtain or 
retain employment.  Moreover, while he exhibited a wide 
variety of such symptoms as illogical, obscure, or irrelevant 
speech, spatial disorientation, suicidal ideation, 
depression, impaired impulse control, and an inability to 
maintain his own personal appearance and hygiene prior to his 
death, the December 1999 report indicates that only 
50 percent of his impairment could be attributed to anxiety 
disorder.  Consequently, it is the Board's conclusion that 
the preponderance of the evidence is against the appellant's 
claim for a schedular rating in excess of 50 percent for 
anxiety reaction, for purposes of accrued benefits, whether 
under the "old" or "new" criteria.

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2004).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the appellant's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  There is nothing in the record to suggest that 
the veteran's disability picture was so exceptional or 
unusual as to render impractical the application of the 
regular schedular standards.  The claim must be denied.

D.  Special Monthly Compensation

If a veteran has a single service-connected disability rated 
as 100 percent disabling, he is entitled to compensation 
benefits at the "housebound" rate if he:

	(1)  has additional service-connected 
disability or disabilities independently 
ratable at 60 percent, separate and distinct 
from the 100 percent service-connected 
disability and involving different anatomical 
segments or bodily systems; or

	(2)  is "permanently housebound" by reason 
of service-connected disability or 
disabilities.

38 U.S.C.A. §§ 1114(s) (West 2002); 38 C.F.R. § 3.350(i) 
(2004).  The "permanently housebound" requirement is met 
when the veteran is substantially confined, as a direct 
result of service-connected disabilities, to his dwelling and 
the immediate premises or, if institutionalized, to the ward 
or clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.

A higher level of compensation is payable to eligible 
veterans who, by reason of service-connected disability, 
require the regular aid and attendance of another person.  
See 38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) 
(2002).  The following criteria are accorded consideration in 
determining the need for aid and attendance:

	(1)  the inability of the veteran to dress or 
undress himself, or to keep himself 
ordinarily clean and presentable;

	(2)  the frequent need of adjustment of any 
special prosthetic or orthopedic appliances 
which by reason of the particular disability 
cannot be done without aid;

	(3)  the inability of the veteran to feed 
himself through loss of coordination of his 
upper extremities or through extreme 
weakness;

	(4)  the inability of the veteran to attend 
to the wants of nature; or

	(5)  the presence of incapacity, either 
physical or mental, which requires care or 
assistance on a regular basis to protect the 
veteran from hazards or dangers incident to 
his daily environment.

See 38 C.F.R. § 3.352(a) (2004).

Under applicable regulations, "bedridden" will be a proper 
basis for the determination, and is defined as that condition 
which, through its essential character, actually requires 
that the veteran remain in bed.  It is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  Rather, the 
particular personal functions which the veteran is unable to 
perform are to be considered in connection with his condition 
as a whole.  It is only necessary that the evidence 
establishes that the claimant is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless as to 
be in need of regular aid and attendance must be based on the 
actual requirement of personal assistance from others.  Id.

In the present case, there is no dispute that the veteran was 
"housebound" during the final years leading to his death, 
or that he required regular aid and attendance.  The record 
clearly shows, for example, that he was confused, 
disoriented, incontinent, could not feed or bathe himself, 
needed help with all activities of daily living, and, 
ultimately, was bed bound prior his death.

However, as noted previously, the veteran, in addition to his 
service-connected anxiety reaction, suffered from a severe, 
non-service-connected Alzheimer's dementia prior to his 
death.  The evidence also shows that he had other disabling, 
non-service-connected conditions prior to death, including 
dysphagia, hypothyroidism, glaucoma, and chronic back pain.

Based on a review of the relevant evidence in this case, the 
Board is unable to conclude that the veteran's housebound 
status and/or his need for regular aid and attendance can 
properly be attributed to his service-connected anxiety 
reaction.  Simply put, there is no sound evidentiary basis in 
the available record to support such a finding.  As noted 
previously, a December 1999 VA report indicates that the 
veteran's anxiety disorder contributed no more than 
50 percent of his overall functional deficit.  The weight of 
the evidence is against the appellant's claim for SMC, for 
purposes of accrued benefits, and must be denied.



E.  TDIU

Awards of TDIU are governed, in part, by 38 C.F.R. § 4.16(a) 
(2004).  Under that regulation, total disability ratings for 
compensation can be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities:  Provided that, if there is only one 
such disability, the disability must be ratable at 60 percent 
or more, and that, if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.

In the present case, the percentage requirements of the 
regulation have not been satisfied.  The veteran's only 
service-connected disability, anxiety reaction, is rated 50 
percent disabling.  Consequently, there can be no schedular 
award of TDIU under 38 C.F.R. § 4.16(a).

Failure to satisfy these percentage standards is not an 
absolute bar to an award of TDIU, however.  Under 38 C.F.R. 
§ 4.16(b), if a veteran is shown to be unemployable by reason 
of service-connected disabilities, but fails to meet the 
percentage standards in § 4.16(a), the case must be submitted 
to the Director of the VA Compensation and Pension Service 
for extraschedular consideration.

The Board has considered whether the appellant's claim should 
be submitted for extraschedular consideration, and has 
concluded that submission is not warranted.  It is not 
disputed that the veteran was unemployable prior to his 
death.  However, as noted previously, the veteran suffered 
from a severe, non-service-connected Alzheimer's dementia 
prior to death, as well as other disorders, and a December 
1999 VA report indicates that the veteran's service-connected 
anxiety disorder contributed no more than 50 percent of his 
overall functional deficit.  Submission for extraschedular 
consideration is not indicated, and the claim must be denied.


II.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).

In the present case, VA satisfied its duty to notify by means 
of a December 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate her 
claim for accrued benefits, and of her and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in her possession to 
the AOJ.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the December 2004 notice was 
not sent until after the AOJ's initial decision on the 
appellant's claim.  However, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing.  Further, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  This "duty to assist" ordinarily 
contemplates that VA will help a claimant obtain records 
relevant to her claim, whether or not the records are in 
Federal custody.

In the present case, the Board finds that the duty to assist 
has been fulfilled.  During the hearing held before the 
undersigned at the RO in April 2005, the appellant indicated 
that she had no additional documentary evidence to submit for 
the record.  Further, it appears that all evidence actually 
or constructively before VA at the time of the veteran's 
death has been assembled.  No further development action is 
necessary.




ORDER

Service connection for a psychiatric disorder other than 
anxiety reaction, for purposes of accrued benefits, is 
denied.

A rating in excess of 50 percent for anxiety reaction, for 
purposes of accrued benefits, is denied.

Special monthly compensation, based on the need for regular 
aid and attendance or on account of being housebound, for 
purposes of accrued benefits, is denied.

TDIU, for purposes of accrued benefits, is denied.




	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


